EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Swindells, #48733, on 3/22/21.

The application has been amended as follows: 

1. (Currently Amended) A receiver for a hearable, said receiver comprising 
- a moveable membrane, 
- a motor configured to drive the moveable membrane to generate sound, the motor being rigidly connected to the moveable membrane, and 
- an arrangement, which is separate and distinct from the motor, configured to detect movements of the moveable membrane, 
wherein the arrangement includes a pair of electrodes positioned on opposite sides of the moveable membrane, wherein each of the electrodes forms a capacitor with the moveable membrane.

16. (Canceled)

24. (Canceled)

25. (Canceled)

23. (Currently Amended)) A receiver according to claim 1, wherein the electrodes are slightly angled or titled in opposite directions in order to follow a surface of the moveable membrane when the moveable membrane is in a displaced position.

Reasons for Allowance
Regarding claim 1, Sjursen International Publication No. WO00/27166 (from IDS) teaches a motor rigidly connected to a moveable membrane to produce sound and an electrode on a side of a separate moveable membrane forming a capacitor to detect movement of the associated membrane, however, it would not have been obvious to one of ordinary skill in the art to use the same membrane to do both producing sound and detecting movement with the structures set forth in the claim within a hearable. 
Claims 3-4, 8, 11-15, and 21-23, which depend on claim 1, are narrower in scope than claim 1, and therefore, Sjursen alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314







/KATHERINE A FALEY/Primary Examiner, Art Unit 2652